439 F.2d 1397
James CONWAY, Appellant,v.L. H. FUGGE, Prison Captain, and J. Schenk, Prison Sergeant, Appellees.
No. 26477.
United States Court of Appeals, Ninth Circuit.
April 8, 1971.

James Conway, in pro. per.
Thomas C. Lynch, Atty. Gen., San Francisco, Cal., for appellees.
Before HAMLEY, DUNIWAY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant, a California state prisoner, filed this civil rights action pursuant to 42 U.S.C. § 1981 et seq., and 28 U.S.C. §§ 1331, 1343(3). The district court permitted the filing of the complaint in forma pauperis and then, on its own motion, dismissed it as frivolous under 28 U.S.C. § 1915(d). This amounted to a dismissal of the action. See Williams v. Field, 394 F.2d 329 (9th Cir. 1968).


2
The district courts have especially broad discretion to decline to entertain civil actions in forma pauperis by prison inmates against their wardens and other prison officials. Williams v. Field, supra, at 331, and cases cited therein. The allegations of the instant complaint are very similar to those which were involved in the Williams case, in which we affirmed a dismissal.


3
Affirmed.